          Case 3:20-cv-00759-LL Document 16 Filed 11/17/20 PageID.391 Page 1 of 3



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSHUA O.,                                           Case No.: 20cv759-LL
12                                       Plaintiff,
                                                          ORDER GRANTING JOINT
13   v.                                                   STIPULATION FOR AWARD OF
                                                          ATTORNEY’S FEES PURSUANT TO
14   ANDREW SAUL, Commissioner of
                                                          THE EQUAL ACCESS TO JUSTICE
     Social Security,
15                                                        ACT (28 U.S.C. §2412(d))
                                       Defendant.
16
                                                          [ECF No. 15]
17
18           Currently before the Court is the parties’ joint motion for award of $3,284.06 in
19   attorney’s fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d),
20   and no costs under 28 U.S.C. § 1920. ECF No. 15.
21           “The EAJA provides for the award of attorney's fees to a party that prevails against
22   the United States in a proceeding for review of an agency action, unless the court finds
23   ‘that the position of the United States was substantially justified or that special
24   circumstances make an award unjust.’ Costa v. Comm'r of Soc. Sec. Admin., 690 F.3d
25   1132, 1135 (9th Cir. 2012) (quoting 28 U.S.C. § 2412(d)(1)(A)). The request for attorney’s
26   fees must be made within thirty days of final judgment. 28 U.S.C. § 2412(d)(1)(B). The
27   court determines the amount of a reasonable attorney’s fee under the EAJA by multiplying
28   the number of hours reasonably expended on the litigation by a reasonable hourly rate.

                                                      1
                                                                                        20cv759-LL
       Case 3:20-cv-00759-LL Document 16 Filed 11/17/20 PageID.392 Page 2 of 3



1    Costa v. Comm'r of Soc. Sec. Admin., 690 F.3d 1132, 1135 (9th Cir. 2012). Attorney fees
2    under the EAJA “shall be based upon prevailing market rates for the kind and quality of
3    the services furnished,” but “attorney fees shall not be awarded in excess of $125 per hour
4    unless the court determines that an increase in the cost of living or a special factor, such as
5    the limited availability of qualified attorneys for the proceedings involved, justifies a higher
6    fee.” 28 U.S.C. § 2412(d)(2)(A). The Ninth Circuit sets statutory maximum hourly rates
7    under the EAJA, adjusted for increases in the cost of living. Statutory Maximum Rates
8    Under the Equal Access to Justice Act, United States Courts for the Ninth Circuit,
9    https://www.ca9.uscourts.gov/content/view.php?pk_id=0000000039                (last     visited
10   November 17, 2020) (citing 28 U.S.C. § 2412 (d)(2)(A); Thangaraja v. Gonzales,
11   428 F.3d 870, 876–77 (9th Cir. 2005); Ninth Circuit Rule 39-1.6).
12         Here, Plaintiff is the prevailing party and has timely requested attorney’s fees. The
13   Court had granted the parties’ joint motion for voluntary remand pursuant to sentence four
14   of 42 U.S.C. § 405(g), which makes Plaintiff the prevailing party. Akopyan v. Barnhart,
15   296 F.3d 852, 854 (9th Cir. 2002) (“A plaintiff who obtains a sentence four remand is
16   considered a prevailing party for purposes of attorneys' fees.” (citing Shalala v. Schaefer,
17   509 U.S. 292, 301–02 (1993))). Final judgment was entered on October 19, 2020 and the
18   instant joint motion was filed less than thirty days later on November 12, 2020.
19   ECF Nos. 14, 15.
20         The Court finds the requested fees are reasonable. The parties request a total of
21   $3,284.06 in attorney’s fees for sixteen hours of work at a rate of $205.25 per hour. ECF
22   No. 15-4. Plaintiff’s counsel attached an itemized invoice of the time she spent on each
23   task billed. Id. The Court finds that Plaintiff’s counsel’s hourly rate is within the statutory
24   maximum set by the Ninth Circuit and is thus reasonable. The Court also finds that sixteen
25   ///
26   ///
27   ///
28   ///

                                                    2
                                                                                           20cv759-LL
       Case 3:20-cv-00759-LL Document 16 Filed 11/17/20 PageID.393 Page 3 of 3



1    hours is a reasonable amount of time for the work performed. Accordingly, the Court
2    GRANTS the parties’ joint motion, subject to the terms of the parties’ joint stipulation
3    [ECF No. 15], and awards attorney’s fees in the amount of $3,284.06.
4          IT IS SO ORDERED.
5    Dated: November 17, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                                                                    20cv759-LL
